                                                    Clear Form
DOCUMENTS UNDER SEAL                                                     TOTAL TIME (m ins): 16
M AGISTRATE JUDGE                         DEPUTY CLERK                           REPORTER/FTR
M INUTE ORDER                            P. Cromwell                                1:34-1:50
MAGISTRATE JUDGE                          DATE                                      NEW CASE          CASE NUMBER
Virginia K. DeMarchi                     April 10, 2019                                            19-cr-00159-EJD
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Daniel Reyes Ruiz                                  N        P       Mary Ann Bird                         APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Amie Rooney                               Not requested                          SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             J. Kinder                               APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING              IA REV PROB. or         OTHER
                                                                                    or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA               PROB. REVOC.            ATTY APPT
                                                                                                            HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                IS TRUE NAME               Reyes Daniel Ruiz
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES                PASSPORT
      ON O/R             APPEARANCE BOND            $ 50,000                                             SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED           RELEASED      DETENTION HEARING             REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                    STATUS RE:
April 19, 2019                    HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY            CHANGE OF                STATUS
                                  AFFIDAVIT                HEARING                PLEA
1:30 pm                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT              MOTIONS                JUDGMENT &
                                  HEARING                                                                  SENTENCING
Virginia K. DeMarchi
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                CONFERENCE               HEARING
                                  3161                     HEARING
                                                ADDITIONAL PROCEEDINGS
Motion to Unseal Indictment is Granted. Spanish interpreter needed for surety on April 19th.

ALSO: June 10, 2019 @ 1:30pm for Status before Judge Edward J. Davila.
                                                                                        DOCUMENT NUMBER:
